DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of the species “ADAR1p150”, “an inhibitor of expression”, “an antisense”, and “an shRNA targeting ADAR1p150” in the reply filed on 2/24/2021 is acknowledged. It is noted that the examination of claim 15 will be limited to “nucleic acid”, and RNA or DNA as these species are commensurate with applicant election above.

Claims 1-5 and 8-17 are pending.

Claims 9 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2021.

Claims 1-5, 8, 10, and 12-17 are examined.



Information Disclosure Statement

There is no IDS of record in the application.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “The method of claim 1, wherein the miRNA or antisense . . .”. There is no antecedent basis for “miRNA” or “antisense” in claim 1.



Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 10, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al (PNAS Vol.110(3):1041-1046, January 15, 2013) and Zipeto et al (CELL Vol.19:177-191, August 4, 2016). 
Jiang et al have taught the use of lentiviral expression of ADAR1 targeting shRNA to inhibit ADAR1 in mouse models where it was shown impaired in vivo self-renewal capacity of blast crisis CML progenitor. Jiang et al assert that their findings provide compelling rationale for developing ADAR1-based LSC eradication strategies. It has been taught that increased expression of ADAR1 in CML causes increased expression of the ADARp150 isoform which leads to adenosine-to-inosine RNA editing in CML progression. It has been asserted that their studies suggest that inflammation-dependent activation of the ADAR1 p150 editase promotes CML progression and aberrant ADAR1 activation in CML endows myeloid progenitor cells with self-renewal capacity leading to LSC generation and thus the inhibition of ADAR1 activity could 
Zipeto et al have taught ADAR1 activation represents a unique therapeutic vulnerability in LSCs with active JAK2 signaling. Zipeto et al have further taught that ADAR1 activation in BC LSCs is triggered by increased JAK2-dependent inflammatory signaling and is further amplified by the presence of BCR-ABL1 and that inhibition of JAK2 and BCL-ABL1 prevented LSC self-renewal. It is taught that their studies highlight a dual mechanism of malignant RNA editing (A-to-I) activation in LSCs. It has also been taught the use of lentiviral expression of shRNA targeting ADAR1 in humanized mouse models promoted inhibition of self-renewal of malignant progenitors that promote BC transformation. The entire reference is relevant and relied on.
The prior art above has clearly taught the use of inhibitors of ADAR1 to inhibit cancer. The prior art has taught each limitation of the claims for the same purposes of the claimed invention. The prior art has demonstrated the use of lentiviral vectors expressing shRNAs to inhibit ADAR1 to inhibit Leukemia stem cell for example and have clearly and specifically suggested to utilize ADAR1 inhibitors to treat cancer.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.

Claims 1-5, 8, 10, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US20080081791) in view of Zipeto et al (CELL Vol.19:177-191, August 4, 2016).

Zipeto et al have taught ADAR1 activation represents a unique therapeutic vulnerability in LSCs with active JAK2 signaling. Zipeto et al have further taught that ADAR1 activation in BC LSCs is triggered by increased JAK2-dependent inflammatory signaling and is further amplified by the presence of BCR-ABL1 and that inhibition of JAK2 and BCL-ABL1 prevented LSC self-renewal. It is taught that their studies highlight a dual mechanism of malignant RNA editing (A-to-I) activation in LSCs. It has also been taught the use of lentiviral expression of shRNA targeting ADAR1 in humanized mouse models promoted inhibition of self-renewal of malignant progenitors that promote BC transformation. 
The prior art above has clearly taught the use of inhibitors of ADAR1 to treat cancer. The prior art has taught each limitation of the claims. The prior art has demonstrated the use of lentiviral vectors expressing shRNAs to inhibit ADAR1 to inhibit Leukemia stem cell for 
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


The following prior art is made of record and not relied upon, but is considered pertinent to applicant's disclosure. US20090163435 may be pertinent to withdrawn claims 9 and 11.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761.  The examiner can normally be reached on M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN MCGARRY/Primary Examiner, Art Unit 1635